Citation Nr: 1725223	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  06-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral nuclear cataracts secondary to type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected diabetic retinopathy. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected diabetic retinopathy (now, with bilateral nuclear cataracts), to include on an extra-scheduler basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO granted service connection and assigned an initial 20 percent rating for diabetes mellitus, type II, with renal and neurological complications, effective July 1, 2003.  The Veteran filed a notice of disagreement (NOD) in March 2004.

In an April 2004 rating decision, the RO in St. Petersburg, Florida, recharacterized the Veteran's disability as diabetes mellitus, type II, with diabetic retinopathy and granted an earlier effective date for the award of service connection, effective July 1, 2002.  The RO also awarded service connection for diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities as associated complications included in the evaluation of service-connected diabetes mellitus, effective January 14, 2003, and continued the 20 percent rating assigned to the disability. 

In a July 2004 statement, the Veteran expressed his disagreement with the 20 percent rating, after which the RO issued a statement of the case (SOC) in January 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

In a March 2006 rating decision, the RO continued the 20 percent rating for the Veteran's type II diabetes mellitus, diabetic retinopathy, diabetic nephropathy, peripheral vascular disease of the bilateral lower extremities, and characterized the service-connected disability to include additional complications of erectile dysfunction, and folliculitis.  The RO also granted special monthly compensation based on loss of use of a creative organ, effective June 6, 2005.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In October 2008, the Board remanded the higher rating claim for diabetes mellitus, type II, and associated conditions, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the RO/AMC continued to deny the claim for an initial rating in excess of 20 percent for diabetes mellitus, type II, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (as reflected in a July 2009 supplemental SOC (SSOC)).  The AMC also granted separate ratings for peripheral neuropathy of the right lower extremity (10 percent, effective January 14, 2003), peripheral neuropathy of the left lower extremity (10 percent, effective January 14, 2003), retinopathy (10 percent, effective July 1, 2002), folliculitis (0 percent, effective January 14, 2003), and erectile dysfunction (0 percent, effective June 6, 2005), and returned these matters to the Board for further consideration.

After the AMC assigned separate, compensable ratings for other complications, the Veteran expressed disagreement only with the rating assigned for retinopathy.  Thus, in December 2010, consistent with the record, the Board recharacterized the issues then on as involving only the initial ratings assigned for diabetes mellitus, type II, and retinopathy.  Because the appeal involved disagreement with the initial rating assigned following the award of service connection for diabetes mellitus, type II (with retinopathy), the Board characterized these issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board also noted that the Veteran had raised a claim for a TDIU due to retinopathy and that such claim was essentially a component of the claim for a higher rating for retinopathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal was therefore expanded to include this matter, as well. 

In its December 2010 decision, the Board denied the Veteran's appeal for a higher initial rating for diabetes mellitus, type II, with nephropathy, peripheral vascular disease, erectile dysfunction, and folliculitis.  The Board also remanded the claim for a higher rating for diabetic retinopathy and the matter of a TDIU due to diabetic retinopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claim for an initial rating in excess of 10 percent for retinopathy, to include a TDIU, on either a schedular or extra-schedular basis (as reflected in the September 2011 SSOC), and returned these matters to the Board for further appellate consideration. 

In May 2012, the Board, again, remanded the claims on appeal to the RO, via the AMC, for further action, to include obtaining all outstanding VA treatment records identified by the record.  After attempting to accomplish the requested action, the AMC continued to deny the claims on appeal (as reflected in a January 2015 SSOC and returned the matter to the Board). 

In March 2016, the Board, again, remanded the claims on appeal to the RO, via the AMC, for further action, to include obtaining all outstanding VA treatment records identified by the record.  After attempting to accomplish the requested action, the AMC continued to deny the claims on appeal (as reflected in a January 2017 SSOC and returned the matter to the Board). 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.


As regards to current characterization of the appeal, the Board notes that the rating claim for diabetic retinopathy arose from an appeal from an initial 20 percent rating for diabetes mellitus, type II, with renal and neurological complications.  During the course of the appeal, the report of an August 2010 VA/QTC ophthalmology examination, which was conducted as part of his higher rating claim for type II diabetes mellitus, reflects that the examiner diagnosed the Veteran with bilateral nuclear cataracts, as likely as not related to diabetes mellitus.  As the record presents a basis for an award of secondary service connection for bilateral nuclear cataracts-which, as noted below, should be considered in conjunction with both the evaluation of diabetic retinopathy and the TDIU claim-the Board has now assumed jurisdiction of this matter,

The Board's decision awarding secondary service connection claim for bilateral nuclear cataracts is set forth below.  The claims for an initial rating in excess of 10 percent for service-connected diabetic retinopathy and for a TDIU (now phrased as due to retinopathy with bilateral nuclear cataracts) are addressed in the remand following the order; these matters are being remanded to the to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

Pertinent to the current appeal, the Veteran has been diagnosed with bilateral nuclear cataracts, and competent and probative medical opinion evidence indicates that such disability is at least as likely as not medically-related to the Veteran's service-connected type II diabetes mellitus. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral nuclear cataracts, secondary to service-connected type II diabetes mellitus, are met.  38 U.S.C.A. §§ 1110., 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

Service connection also may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 

Private treatment records dated in September 2009 show that the Veteran underwent cataract surgery with lens replacement, and an August 2010 VA medical record documents that the Veteran was diagnosed with bilateral nuclear cataracts.  This evidence establishes current disability for purposes of this appeal.  See, e.g.,  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a veteran has the disability for which service connection is sought shortly prior to or at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

Furthermore, the record includes a positive medical opinion tending to relate the Veteran's bilateral nuclear cataracts and his service-connected type II diabetes mellitus.  In this regard, the VA/QTC examiner in August 2010 opined that the Veteran has bilateral nuclear cataracts, which are as likely as not related to his diabetes mellitus.  He explained that cataracts are more common in diabetics.  He further noted that the Veteran's predilection for development of cataracts is felt to result from hyperglycemia leading to accumulation of sorbitol that results in osmotic damage to the crystalline lens.  Notably, the claims file does not include any contrary medical opinion addressing the etiology of bilateral cataracts.  While the VA/QTC examiner's opinion is not definitive, it was expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.

Given the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for bilateral nuclear cataracts is warranted. 


ORDER

Service connection for bilateral nuclear cataracts, as secondary to service-connected type II diabetes mellitus, is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

With respect to evaluation of the Veteran's service-connected diabetic retinopathy, the medical evidence of record shows that the Veteran is currently blind in both eyes; however, VA medical opinions dated in January 2011 and December 2016 show that the blindness is the result of nonservice-connected CMV retinitis and it is not possible to assess the degree of involvement of the Veteran's diabetic retinopathy with respect to the Veteran's blindness, because of the damage to the retina.  However, there is no medical opinion of record addressing whether the Veteran's diabetic retinopathy, along with now service-connected bilateral nuclear cataracts, were significant factors in the development of the Veteran's blindness.  As the Veteran's service-connected eye disability now includes bilateral nuclear cataracts, the Board finds that a medical opinion in this regard should be obtained.   Notably, such opinion could not only impact the assigned rating, but also the matter of the Veteran's entitlement to a TDIU due to diabetic retinopathy (now, with bilateral nuclear cataracts).

Prior to arranging to obtain the requested medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records from the Atlanta VA Medical Center (VAMC) dated since January 2017.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA),  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to particularly include from the Atlanta VAMC dated since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran and his agent a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the ophthalmologist who provided the VA medical opinion in December 2016.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.  

Based on consideration of all pertinent medical and lay evidence of record, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected diabetic retinopathy and his bilateral nuclear cataracts (for which he underwent surgery) were significant factors in the development of his blindness. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence-to include the January 2011, December 2016, and January 2017 VA opinions-and all lay assertions. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for an initial rating for diabetic retinopathy with bilateral nuclear cataracts and the claim for a TDIU due to such in light of all pertinent evidence (to particularly include all evidence added to the VBMS and Virtual VA file(s) since the last adjudication of the claims) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his agent an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


